COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 In the Matter of the Estate of Jose Casares,   §             No. 08-17-00057-CV
 Deceased,
                                                §                Appeal from the
                      Appellant.
                                                §              Probate Court No. 1

                                                §           of El Paso County, Texas

                                                §              (TC# 2010-P00681)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s pro se third motion for extension of time within

which to file the brief until August 30, 2017. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. George L. Mortensen, the Appellant, prepare the

Appellant’s pro se brief and forward the same to this Court on or before August 30, 2017.

       IT IS SO ORDERED this 24th day of July, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.